Title: To James Madison from Jesse Bledsoe, 10 October 1816
From: Bledsoe, Jesse
To: Madison, James


        
          Dr. Sir.
          Paris Keny Octobr. 10th. 1816
        
        I took the liberty some time since of recommending Robert Trimble Esqr. as one whom I conceived to be the most fit person to fill the Vacancy occasioned by the death of Judge Innis. I still think him so. Should he however not get the Appointment, I think no one has greater claims than John T. Mason Esqr. whose correct & dignified deportment, whose intelligence and conciliating manners are admired by all who know him. I have no doubt his legal qualifications are unexceptionable & that he would give Satisfaction in the discharge of that trust. With great regard Yr. Mo Obt Servt
        
          J: Bledsoe
        
      